                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION


DELLE MARTINEZ,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:19-CV-114-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 29]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 23],
DENIES defendant's motion for judgment on the pleadings [D.E. 26], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on July 20, 2020, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
July 20, 2020                          (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 7:19-cv-00114-D Document 31 Filed 07/20/20 Page 1 of 1
